Hyman, C. J.
Plaintiff sued defentant on a promissory note made by defendant on the 3d day of May, 1860, in the city of New Orleans, where-* in he promised to pay, in the Citizens’s Bank, to C. B. Logan & Co., or order, the sum of six hundred and fifty dollars, with ten per cent, interest from date.
Defendant, in answer, denied that plaintiff was owner of the note, and propounded to him interrogatories.on facts and articles.
The answers of plaintiff to the interrogatories fully proved his ownership in the note. ’
Judgment was rendered in the lower court against defendant for the amount of the note, say $650, with ten per cent, interest from its date.
Defendant appealed.
The judgment is erroneous in allowing this high rate of interest.
It is provided by an act entitled “an act relative to the rate of interest,” approved March 20th, 1856; that the holder of a note for the payment of money can only recover eight per cent, interest, notwithstanding the rate of interest agreed upon may be beyond eight per cent.
It is therefore ordered, adjudged and decreed, that the judgment of the District' court be avoided and reversed; and it is farther ordered, adjudged and decreed,"that plaintiff have judgment and recover of defendant the sum of six hundred and fifty dollars, with eight per cent, per annum interest thereon from the 3d day of May, 1860, till paid, and the costs of suit, less the cost of appeal. The cost of apppeal to be paid by ^plaintiff.